ORDER

PER CURIAM.
David Richard, as plaintiff ad litem for decedent Joyce Richard, appeals the trial court’s grant of summary judgment to Bi-State Development (Bi-State) and Valtrance Kendrick1 (collectively, Defendants) on his claims of negligence. Mr. Richard contends that the trial court erred in granting summary judgment to Defendants because a genuine issue of material fact existed regarding whether Ms. Richard was a passenger of Defendants’ van at the time of her injury.
We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).

. Originally named as “John Doe”